Request for appointment of counsel granted. Defendant shall file with Genesee Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich xxxi). The prosecutor shall be furnished a copy of the financial affidavit and may challenge defendant’s asserted indigency within 20 days after receiving the affidavit. The challenge, if brought, shall be resolved at a hearing before Genesee Circuit Court at which the prosecution, defendant, and counsel for defendant shall appear personally to aid the court’s inquiry. Genesee Circuit Court, upon a finding of indigency, shall appoint counsel for defendant and *968shall furnish any portion of the record counsel may require.
James Anthony Moore, in propria persona, appellant.
Case below, Court of Appeals No. 22941, order of January 13, 1976.